Citation Nr: 0300039	
Decision Date: 01/02/03    Archive Date: 01/15/03

DOCKET NO.  96-46 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for a low back 
disability.


REPRESENTATION

Veteran represented by:	David L. Bourgoin, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K.B. Conner, Counsel



INTRODUCTION

The veteran had active military service from April 1964 to 
April 1966.  

This matter originally came to the Board of Veterans' 
Appeals (Board) from an August 1996 decision of the 
Department of Veterans Affairs (VA) Honolulu Regional 
Office (RO).  In December 1997, the Board denied service 
connection for a left big toe fracture, back and bilateral 
ankle disabilities.  The veteran appealed the Board's 
decision to the U.S. Court of Appeals for Veterans Claims 
(the Court).  

While the case was pending before the Court, in November 
1999, the veteran's attorney and a representative of the 
VA Office of General Counsel, on behalf of the Secretary, 
filed a Joint Motion for Remand and to Stay Further 
Proceedings regarding the issue of service connection for 
a back disability.  (The parties indicated that the 
veteran was not appealing the Board's decision denying 
service connection for a left big toe fracture and 
bilateral ankle disability).  By December 1999 Order, the 
Court granted the motion, vacated the Board's December 
1997 decision denying service connection for a back 
disability, and remanded the matter for readjudication 
consistent with the November 1999 Joint Motion.  In 
November 2000, the Board remanded this matter to the RO 
for additional development of the evidence.  A review of 
the record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The evidence of record is in equipoise as to whether the 
veteran's current degenerative disc disease of the lumbar 
spine was incurred in active military service.  



CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, 
his degenerative disc disease of the lumbar spine was 
incurred in active service. 38 U.S.C.A. §§ 1110, 1154(b), 
5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that there has 
been a change in law during the pendency of this appeal 
with enactment of the Veterans Claims Assistance Act of 
2000 (VCAA).  In this case, the Board finds that VA has 
satisfied its duties to the veteran, under both former law 
and the new VCAA.  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim, and 
of what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 
38 C.F.R. § 3.159(b)(1) (2002); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In this case, VA satisfied 
these duties to the veteran via December 2001 and March 
2002 RO letters.  

VA also has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  In this case, 
the veteran's service department medical records are on 
file, as are post-service VA and private clinical records.  
38 U.S.C.A. § 5103A(c) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(1)-(3) (2002).  He was also afforded a VA 
medical examination.  38 U.S.C.A. § 5103A(d) (West Supp. 
2002); 38 C.F.R. § 3.159(c)(4) (2002).  Therefore, the 
Board finds that VA's duty to assist has been fulfilled.  

I.  Factual Background

The veteran's service medical records reveal that in May 
1965, he sought treatment after he woke with a stiff neck.  
On examination, a marked cervical muscle spasm and limited 
range of motion was noted.  On follow-up medical 
examination two days later, range of motion was good.  

In March 1966, the veteran fell from a truck while in 
Vietnam.  On initial examination, his injuries were 
determined to consist of a superficial abrasion of the 
right knee, the left foot, and several fingers of the 
right hand.  Subsequent X-ray examination revealed a 
fracture of the left foot, and he was evacuated by air to 
Tripler Army Medical Center.  On admission, his injuries 
were determined to consist of a fracture of the second and 
third metatarsals of the left foot.  Physical examination 
was otherwise within normal limits.  

On service separation medical examination in March 1966, 
the veteran reported a history of foot trouble.  No other 
pertinent complaint or clinical finding was recorded.  

In March 1996, the veteran submitted an application for VA 
compensation benefits, including service connection for a 
back disability.  In support of his claim, the RO obtained 
private treatment records, dated from November 1994 to 
June 1996.  In pertinent part, these records show that in 
March 1996, the veteran reported a 10-year history of back 
pain.  He also indicated that he sustained a left toe 
fracture when he jumped out of a truck during service in 
Vietnam.  

A March 1996 X-ray study of the veteran's lumbar spine 
revealed mild degenerative disc disease with marginal 
osteophytes at all levels, mostly at L3-4, associated with 
mild narrowing of disc space at L3-4, slight right L4-5 
and L5-S1 facet joint osteoarthrosis, and no fracture or 
bone destruction.  In April 1996, the diagnosis was low 
back pain and degenerative disc osteophytosis, due injury 
31 years earlier.  Magnetic resonance imaging study of the 
lumbosacral spine in May 1996 revealed a minor degree of 
degenerative disc disease at L3-4-5 and L4-5, without 
evidence of frank herniation or significant foraminal or 
canal stenosis at any level; some relative canal stenosis 
was noted at the left L4-5.

On VA orthopedic examination in June 1996, the veteran 
reported that he had injured his back during service in 
Vietnam when he jumped from a truck; reportedly, the 
injury resulted in immediate radiating back pain.  He 
indicated that he had been unable to work since February 
1996, secondary to severe low back pain.  At the time of 
the examination, he wore a back brace, continued to 
complain of severe low back pain, was unable to sit or 
stand for more than 5 minutes, could not walk more than 
100 feet, and was unable to lift.  On examination, marked 
paralumbar muscle spasm was noted; the range of motion of 
the back was reduced.  The veteran was unable to sit 
longer than two minutes and had to get up frequently, had 
difficulty getting up and down the examining table, was 
unable to squat, and heel- or toe walk; he could not 
perform straight leg raising in sitting or lying position.  
Degenerative disc disease in the lumbosacral spine was 
diagnosed.

In November 1996, the veteran underwent examination, 
apparently in connection with an application for 
disability benefits from the Social Security 
Administration.  At that time, he reported that his chief 
complaint was his back pain.  He indicated that he had had 
back pain for "many, many years," since jumping from a 
truck in Vietnam while wearing a heavy pack.  He indicated 
that had been able to work as a wallpaper hanger despite 
the pain, up until recently.  The diagnoses included nerve 
root compression syndrome.  The examiner indicated that 
the veteran's Vietnam injury probably contributed to this 
disability, although it was noted that the veteran had 
been able to maintain normal living and working standards 
until approximately eight months ago, when his symptoms 
became more severe.  

In December 1996, J. Liu, M.D., indicated that the veteran 
had a long history of back pain dating to his service in 
Vietnam.  He noted that the veteran had reported 
intermittent back pain since that time, which had become 
severe and constant in the past year.  

In a January 1997 statement, Dr. Liu indicated that the 
veteran continued to experience low back pain; on 
examination, back pain was noted on straight leg raising; 
no spine tenderness was present; neurological examination 
was normal; the gait was normal, but he walked with 
halting steps and ambulated with a cane.

A January 1997 statement from J. Wang, M.D., indicates 
that the veteran reported a history of back pain dating 
back to injury in Vietnam; reportedly, the injury resulted 
in immediate pain which continued to the present.  A 
history of a left great toe fracture 30 years earlier was 
noted.  Dr. Wang's clinical assessment was chronic low 
back pain with radicular symptoms.

In April 1997, Dr. Liu indicated that the veteran's 
medical condition was related to injury which he sustained 
during service.  He indicated that the veteran had severe 
back pain, which appeared to be permanent, totally 
disabling, and affecting his employability, but not his 
activities of daily living.

At an RO hearing in May 1997, the veteran testified that 
he sustained a back and left leg injury when he jumped 
from a truck during combat in Vietnam.  Reportedly, the 
back disability and pain have been present from the time 
of the injury until the present, but he did not seek 
medical treatment until 1996; he indicated that he lived 
and worked with the pain as he had to support his family, 
having been married in 1968.  He indicated that, before he 
quit his job due to the pain, he never took any time off 
work, but rather tried to work as hard as any other 
person.  At the May 1997 hearing, his spouse testified 
that her husband had back pain for many years, but he did 
not seek medical attention until 1996, when the back and 
leg pain made him unable to work.  She believed that her 
spouse's disabilities were related to his injuries in 
service.

Subsequent VA and private clinical records show continued 
treatment for back pain.  

In a September 1998 letter, the veteran indicated that the 
Social Security Administration had awarded him disability 
benefits in April 1998, in part, because of his back 
disability.  

In May 2000, C. Lai, M.D., reported that on reviewing the 
veteran's medical records, he had determined that it was 
as likely as not that the injuries he sustained over 30 
years ago while in the military were the cause of his 
current disability.

In March 2000, C. Wu, M.D., noted that the veteran had 
been under his care since March 1996 for lumbar back pain, 
that he had had back problems since March 1966, as a 
result of falling from a truck while on duty in Vietnam, 
and he indicated that the veteran's back problems were 
probably related to that incident.  

By April 2002 letter, Dr. Lai indicated that he had 
reviewed the veteran's old military records and it was his 
opinion that the veteran's back disability was caused by 
the trauma sustained in the truck injury in Vietnam.  

On VA medical examination in June 2002, the veteran 
reported that he had low back pain since 1965, when he 
sustained injuries in a truck accident in Vietnam.  The 
examiner reviewed the medical evidence and noted that the 
veteran had not mentioned back pain until 1996.  The 
veteran explained that he did not mention back pain prior 
to that date, as he was concerned about his employment 
prospects.  The examiner indicated that it was clear that 
the veteran had disabling back pain presently.  However, 
he indicated that establishing a relationship between his 
current disability and his in-service injury was not 
possible, as there were no medical records to substantiate 
his claim.  While the examiner indicated that it was 
possible that the veteran did have low back pain following 
his in-service injury and did not mention it for 31 years, 
he noted that it was also possible that the current low 
back pain was part of the natural aging process and that 
any subclinical injury he sustained in service would have 
been a relatively minor contributor.  

II.  Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury 
or disease in the line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In the case of any veteran who has engaged in combat with 
the enemy in active service during a period of war, 
satisfactory lay or other evidence that an injury or 
disease was incurred or aggravated in combat will be 
accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, condition 
or hardships of such service, even though there is no 
official record of such incurrence or aggravation.  Every 
reasonable doubt shall be resolved in favor of the 
veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to 
benefits under laws administered by VA.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C. § 5107(b) (West 1991 & Supp. 
2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990) (a claimant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail).  

III.  Analysis

As noted, the veteran contends that service connection for 
a back disability is warranted on the basis that he 
sustained a back injury in service after falling from a 
truck in 1966.  He claims that he has experienced 
continuous low back pain since that time.  

Although the veteran's service medical records document a 
March 1966 incident in which he fell from a truck, there 
is no contemporaneous indication that he sustained a back 
injury in that incident or thereafter experienced low back 
symptoms.  In fact, the first notation of low back pain in 
the medical evidence of record is not until 1996, 
approximately 30 years after the incident occurred.  The 
veteran has explained that despite the absence of 
contemporaneous notations of back pain, he did, indeed, 
experience low back pain following the incident and 
continuously thereafter.  He explains that he did not 
mention back pain prior to 1996, for fear of hurting his 
chances of future employment.  

Although lay evidence of an in-service low back injury has 
been submitted, as well as evidence of current 
degenerative disc disease of the lumbar spine, connecting 
the in-service injury to the post-service degenerative 
disc disease is a question that can only be addressed by a 
party with medical expertise.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).

Thus, the Board has carefully reviewed the medical 
evidence of record, with particular attention to the 
etiology of the veteran's current low back disability.  In 
that regard, the record contains conflicting medical 
opinions.  On the one hand, the veteran has submitted 
statements from several private physicians who have 
indicated that it is their opinion that the veteran's 
current low back disability is causally related to the his 
military service, particularly the 1966 truck accident.  

On the other hand, the record contains a June 2002 opinion 
from a VA examiner,  who noted the absence of objective 
evidence of an in-service low back disability and 
indicated that the current degenerative disc disease of 
the lumbar spine was consistent with age.  

In determining the probative weight to be assigned the 
various medical opinions of record, the Board must 
consider factors such as the health care provider's 
knowledge and skill in analyzing the medical data.  See 
Guerrieri v. Brown, 4 Vet. App. 467 (1993); see also Black 
v. Brown, 10 Vet. App. 279 (1997).  In that regard, the 
Board notes that all the physicians who submitted opinions 
are clearly competent to render a medical opinion as to 
the relationship between the veteran's in-service injury 
and his current low back disability.  The Board further 
observes that several of the physicians who submitted 
medical opinions appear to have based their conclusions on 
a review of the pertinent medical evidence, including the 
veteran's service medical records.

Thus, after considering these medical opinions, and 
reviewing the evidence in its entirety, it appears that 
that there is at least an approximate balance of positive 
and negative evidence regarding the merits of this issue.  
Resolving all reasonable doubt in favor of the veteran, 
service connection is deemed appropriate for his low back 
disability, degenerative disc disease of the lumbar spine.  
Gilbert, supra.


ORDER

Service connection for degenerative joint and disc disease 
of the lumbar spine is granted.  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

